Filed 10/16/13 P. v. M.Z. CA2/6
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SECOND APPELLATE DISTRICT

                                                      DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B249330
                                                                          (Super. Ct. No. 2013008623)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

M.Z.,

     Defendant and Appellant.


                   M.Z. appeals a disposition order of the juvenile court committing him to a
juvenile facility for 365 days. (Welf. and Inst. Code, § 602.)
                   We appointed counsel to represent M.Z. in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
                   On August 27, 2013, we advised M.Z. that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. On September
4, 2013, the United States Postal Service returned the letter as "Undeliverable" and "Unable
to Forward."
                                  FACTUAL AND PROCEDURAL HISTORY
                   On March 19, 2013, the prosecutor filed a Welfare and Institutions Code
section 602 petition alleging that M.Z. committed second degree robbery. (Pen. Code,
§ 211.) The petition also alleged that M.Z. committed the robbery to benefit a criminal street
gang, and that he personally used a deadly weapon, a knife, during the robbery. (Id.,
§ 186.22, subd. (b)(1), former § 12022, subd. (b)(1).)
               On April 4, 2013, the juvenile court held a contested adjudication hearing.
During the proceedings, the prosecutor withdrew the criminal street gang and deadly weapon
allegations.
               Victor Lopez testified at the adjudication hearing that on March 16, 2013, he
walked on Main Street in Santa Paula, as he spoke with his wife on his cellular telephone.
M.Z. and O.M. confronted Lopez and demanded the telephone. O.M. held a knife. Lopez
surrendered the telephone and M.Z. and O.M. ran away.
               Lopez, with the assistance of his brother, reported the robbery. Police officers
soon detained M.Z. and O.M. In a field show-up, Lopez identified M.Z. as one of the two
minors who robbed him of his telephone.
               Following presentation of evidence and argument by the parties, the juvenile
court sustained the allegations of the petition, and continued M.Z. as a ward of the court. On
April 28, 2013, the court committed M.Z. to a juvenile facility for 365 days. The court
awarded M.Z. credit for 34 days of confinement, ordered victim restitution, and imposed a
$200 restitution fine.
               We have reviewed the entire record and are satisfied that M.Z.'s attorney has
fully complied with his responsibilities and that no arguable issue exists. (People v. Wende
(1979) 25 Cal.3d 436, 441.)
               The judgment is affirmed.
               NOT TO BE PUBLISHED.



                                           GILBERT, P.J.
We concur:



               YEGAN, J.



               PERREN, J.


                                                2
                                David R. Worley, Judge

                            Superior Court County of Ventura

                          ______________________________


             Shea S. Murphy, under appointment by the Court of Appeal, for Defendant and
Appellant.


             No appearance for Defendant and Appellant.




                                           3